MEMORANDUM **
Southern Highlands Golf Club, LLC, Gary Goett, and Jay Beckman appeal the district court’s grant of a preliminary injunction in favor of Steven Ferguson, allowing him to maintain his golf and social club membership in his action against appellees alleging that they discriminated against and harassed him on account of his race in violation of his rights under the Federal Fair Housing Act, 42 U.S.C. §§ 3600-3620. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.
Our review of a district court’s order regarding preliminary injunctive relief is limited and deferential. See Southwest Voter Registration Educ. Project v. Shelley, 344 F.3d 914, 918 (9th Cir.2003) (en banc). Based on the pleadings and authenticated documentation before it, we cannot say that the district court abused its discretion in concluding that Ferguson demonstrated some likelihood of success on the merits or in its consideration of the balance of the hardships in this case. See Southwest Voter Registration Educ. Project, 344 F.3d at 917-18.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.